DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/15/2020 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2021/0200760 A1) in view of Kadayam Viswanathan et al. (US 2022/0156595 A1).
Regarding claims 1 and 19-20. Bui teaches a method of training a machine 
learning system, the method comprising:
 	collecting a first simulation dataset derived from a computer simulating a hypothetical scenario with a first simulation configuration having a first degree of fidelity; collecting a second simulation dataset derived from a computer simulating the hypothetical scenario with a second simulation configuration having a second degree of fidelity different than the first degree of fidelity (Paragraphs [0015-0016], [0022], fig.1 Illustrate and teach simulation datacenter 130 contain/collecting historical version of plurality datasets and selected the best subset of the feature for use in machine learning model); and
 	 training a machine learning system on the multi-fidelity training dataset (Paragraphs [0015] teach machine learning models perform operations)
	Bui is silent on
  	building a multi-fidelity training dataset including training data from the first simulation dataset with a first inclusion frequency based on the first degree of fidelity, and the second simulation dataset with a second inclusion frequency based on the second degree of fidelity; and
 	 training a machine learning system on the multi-fidelity training dataset.
	In an analogous art, Kadayam Viswanathan teachers
 	 building a multi-fidelity training dataset including training data from the first simulation dataset with a first inclusion frequency based on the first degree of fidelity, and the second simulation dataset with a second inclusion frequency based on the second degree of fidelity (Paragraphs [0045], [0058], [0067] , fig.1 Illustrate and teach supervisor learning process 10 classify test data point with respect to the training data points  and efficiently deal with multi[fidelity datasets. ; 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bui with Kadayam Viswanathan’s system such that building a multi-fidelity training dataset including training data from the first/second simulation dataset with a first/second inclusion frequency based on the first degree of fidelity and training a machine learning system on the multi-fidelity training dataset in order to quickly provide an accurate and consistent output data.

 	Regarding claim 2. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches wherein the degree of fidelity is based on an estimated predictive accuracy (Paragraphs [0043],[0045]).

 	Regarding claim 3. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches wherein the degree of fidelity is based on a user- defined importance score (Paragraph [0070]).

 	Regarding claim 4. Bui and Kadayam Viswanathan teach The method of claim 1, Bui teaches wherein collecting the first simulation dataset includes running the first simulation configuration at the first degree of fidelity (Paragraph [0015]).
 	Regarding claim 5. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches wherein the first simulation configuration includes a variational autoencoder simulation (Paragraph [0010], [0065]).

 	Regarding claim 6. Bui and Kadayam Viswanathan teach the method of claim 5, Kadayam Viswanathan teaches wherein the variational autoencoder simulation is trained to emulate a different simulation configuration (Paragraphs [0065], [0069]).

 	Regarding claim 7. Bui and Kadayam Viswanathan teach the method of claim 6, Kadayam Viswanathan teaches wherein training the variational autoencoder simulation includes supervised learning on a plurality of execution traces from another simulator configuration (Paragraph [0069]).

 	Regarding claim 8. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches  wherein the first simulation dataset and the second simulation dataset are two of a larger plurality of simulation datasets, wherein the multi-fidelity training dataset is built from training data from each of the plurality of simulation datasets (Paragraphs [0045]m [0058], [0067]).

 	Regarding claim 9. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches wherein the multi-fidelity training dataset is built according to an interleaving protocol that sets the first inclusion frequency and the second inclusion frequency based at least on the first degree of fidelity and the second degree of fidelity (Paragraph [0058]).

 	Regarding claim 11. Bui and Kadayam Viswanathan teach the method of claim 9, Kadayam Viswanathan teaches  wherein the interleaving protocol sets the first inclusion frequency and the second inclusion frequency further based on a cost-benefit trade-off between the first simulation configuration and the second simulation configuration (Paragraph [0066]).

 	Regarding claim 12. Bui and Kadayam Viswanathan teach the method of claim 9, Kadayam Viswanathan teaches wherein the interleaving protocol sets the first inclusion frequency and the second inclusion frequency further based on probabilistically sampling from one or both of the first simulation dataset in proportion to the first degree of fidelity and the second simulation dataset in proportion to the second degree of fidelity (Paragraphs [0005], [0058-0059]).

 	Regarding claim 13. Bui and Kadayam Viswanathan teach the method of claim 1, Bui teaches wherein the multi-fidelity training dataset is pre-cached for training the machine learning system (Paragraph [0060]).

 	Regarding claim 14. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches wherein at least a portion of one or both of the first simulation dataset and the second simulation dataset included in the multi-fidelity training data is generated during training of the machine learning system (Paragraphs [0045],[0058]).

 	Regarding claim 17. Bui and Kadayam Viswanathan teach the method of claim 1, Kadayam Viswanathan teaches wherein the machine learning system is configured for supervised learning (Paragraph [0026-0027]).

Claim(s)  15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2021/0200760 A1) in view of Kadayam Viswanathan et al. (US 2022/0156595 A1) and further view of Richardson et al. (US 2022/0126319 A1).
 	Regarding claim 15. Bui and Kadayam Viswanathan teach the method of claim 1, but is silent on wherein the machine learning system is configured for reinforcement learning.
	In an analogous art, Richardson teaches wherein the machine learning system is configured for reinforcement learning (Paragraph [0048] , [0183-0184] teach reinforcement learning).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bui with Kadayam Viswanathan with Richardson’s system such that wherein the machine learning system is configured for reinforcement learning in order to quickly learning the optimal behavior  to obtain maximum reward.

 	Regarding clam 16. Bui and Kadayam Viswanathan teach the method of claim 1, Richardson teaches wherein the machine learning system is configured for imitation learning (Paragraph [0077])

  	Regarding claim 18. Bui and Kadayam Viswanathan teach the method of claim 1, Richardson teaches wherein the machine learning system is configured for unsupervised learning (Paragraph [0056], [0219]).

 	Claim(s)  10 is rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2021/0200760 A1) in view of Kadayam Viswanathan et al. (US 2022/0156595 A1) and further view of Kim et al. (2022/0029638 A1).
Regarding claim 10. Bui and Kadayam Viswanathan teach the method of claim 9, but is silent on wherein the interleaving protocol is a multi- armed bandit protocol.
In an analogous art, Kim teaches wherein the interleaving protocol is a multi- armed bandit protocol (Paragraphs [0135-0136] teach multi- armed bandit protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bui and Kadayam Viswanathan with Kim’s system such that wherein the interleaving protocol is a multi- armed bandit protocol in order provide an accurate calculating multiple datasets
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641